           Case 3:19-cv-00449-BAJ-RLB                   Document 55          08/27/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


    GLENN CHARLES AYO (#531823)                                                              CIVIL ACTION

    VERSUS

    LOUISIANA DEPT. OF                                                           NO. 19-00449-BAJ-RLB
    CORRECTIONS, ET AL.

                                         RULING AND ORDER

         Before the Court is Plaintiff’s counseled Motion For Leave To File

Amended Complaint And Sever Claims Against Randy Lavespere And Paul

Marion Toce, Jr. for Deliberate Indifference to Fecal Impaction (R. Doc. 47).

The Magistrate Judge has issued a Report and Recommendation (Doc. 52)

recommending that Plaintiff’s Motion be granted in part and denied in part, that

Plaintiff’s proposed Third Amended Complaint (R. Doc. 47-2) be filed into the record,

and that the remaining Defendants not named in Plaintiff’s Third Amended

Complaint be dismissed without prejudice.

         Having independently considered Plaintiff’s Motion and related filings, 1 the

Court APPROVES the Magistrate Judge’s Report And Recommendation

(Doc. 52), and ADOPTS it as the Court’s opinion herein.



1
 Plaintiff, proceeding pro se, filed an Objection to the Magistrate Judge’s Report and Recommendation
(Doc. 54). The Court does not consider Plaintiff’s pro se Objection here because “hybrid
representation”—partly counseled, partly pro se—is not allowed. United States v. Daniels, 572 F.2d
535, 540 (5th Cir. 1978); see also United States v. Wiley, 707 F. App'x 802, 803 (5th Cir. 2017) (petitioner
had no right to file pro se motions while represented by counsel). The Court cautions that any future pro se filings by
Plaintiff while represented by counsel in these proceedings will be stricken.
        Case 3:19-cv-00449-BAJ-RLB      Document 55     08/27/20 Page 2 of 2




      Accordingly,

      IT IS ORDERED that Plaintiff’s proposed Third Amended Complaint

(R. Doc. 47-2) be filed into the record. Defendants shall have fourteen days from the

date of this order to file a response to Plaintiff’s Third Amended Complaint.

      IT IS FURTHER ORDERED that the remaining Defendants not named in

Plaintiff’s Third Amended Complaint be and are DISMISSED WITHOUT

PREJUDICE.

      IT IS FURTHER ORDERED that this matter is referred back to the

Magistrate Judge for further proceedings on Plaintiff’s remaining claims.

                              Baton Rouge, Louisiana, this 27th day of August, 2020




                                       ______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          2
